In an action, inter alia, to recover damages for wrongful death, the defendant National Propane Company of Brewster, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered February 9, 2000, as granted the plaintiffs motion for a protective order and denied its cross motion to compel disclosure.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in granting the plaintiffs motion for a protective order, and denying its cross motion to compel disclosure (see, CPLR 3103; Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65, 70). The privileged records which the appellant seeks are completely unrelated to the decedent’s death in a gasoline explosion. The plaintiff did not waive the applicable privileges by commencing this action to recover damages for the pecuniary loss suffered by the decedent’s child (see, CPLR 4504, 4507, 4508; see also, Strong v Brookhaven Mem. Hosp. Med. Ctr., 240 AD2d 726; cf., Prink v Rockefeller Ctr., 48 NY2d 309; Freeman v Corbin Ave. Bus Co., 60 AD2d 824). Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.